Name: Commission Regulation (EC) No 1958/98 of 15 September 1998 amending Annexes I, II and III of Council Regulation (EEC) No 2377/90 laying down a Community procedure for the establishment of maximum residue limits of veterinary medicinal products in foodstuffs of animal origin (Text with EEA relevance)
 Type: Regulation
 Subject Matter: health;  deterioration of the environment;  agricultural policy; NA;  animal product
 Date Published: nan

 16.9.1998 EN Official Journal of the European Communities L 254/7 COMMISSION REGULATION (EC) NO 1958/98 of 15 September 1998 amending Annexes I, II and III of Council Regulation (EEC) No 2377/90 laying down a Community procedure for the establishment of maximum residue limits of veterinary medicinal products in foodstuffs of animal origin (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2377/90 of 26 June 1990 laying down a Community procedure for the establishment of maximum residue limits of veterinary medicinal products in foodstuffs of animal origin (1), as last amended by Commission Regulation (EC) No 1570/98 (2) and in particular Articles 6, 7 and 8 thereof, Whereas, in accordance with Regulation (EEC) No 2377/90, maximum residue limits must be established progressively for all pharmacologically active substances which are used within the Community in veterinary medicinal products intended for administration to food-producing animals; Whereas maximum residue limits should be established only after the examination within the Committee for Veterinary Medicinal Products of all the relevant information concerning the safety of residues of the substance concerned for the consumer of foodstuffs of animal origin and the impact of residues on the industrial processing of foodstuffs; Whereas, in establishing maximum residue limits for residues of veterinary medicinal products in foodstuffs of animal origin, it is necessary to specify the animal species in which residues may be present, the levels which may be present in each of the relevant meat tissues obtained from the treated animal (target tissue) and the nature of the residue which is relevant for the monitoring of residues (marker residue); Whereas, for the control of residues, as provided for in appropriate Community legislation, maximum residue limits should usually be established for the target tissues of liver or kidney; whereas, however, the liver and kidney are frequently removed from carcases moving in international trade, and maximum residue limits should therefore also always be established for muscle or fat tissues; Whereas, in the case of veterinary medicinal products intended for use in laying birds, lactating animals or honey bees, maximum residue limits must also be established for eggs, milk or honey; Whereas azaperone should be inserted into Annex I to Regulation (EEC) No 2377/90; Whereas urticae herba, tiliae flos, sambuci flos, salviae folium, rosmarini folium, quercus cortex, millefolii herba, melissae folium, matricariae flos and butylscopo-laminium bromide should be inserted into Annex II to Regulation (EEC) No 2377/90; Whereas, in order to allow for the completion of scientific studies, cyfluthrin should be inserted into Annex III to Regulation (EEC) No 2377/90; Whereas a period of 60 days should be allowed before the entry into force of this Regulation in order to allow Member States to make any adjustment which may be necessary to the authorisations to place the veterinary medicinal products concerned on the market which have been granted in accordance with Council Directive 81/851/EEC (3), as last amended by Directive 93/40/EEC (4) to take account of the provisions of this Regulation; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Veterinary Medicinal Products, HAS ADOPTED THIS REGULATION: Article 1 Annexes I, II and III of Regulation (EEC) No 2377/90 are hereby amended as set out in the Annex hereto. Article 2 This Regulation shall enter into force on the 60th day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 September 1998. For the Commission Martin BANGEMANN Member of the Commission (1) OJ L 224, 18. 8. 1990, p. 1. (2) OJ L 205, 22. 7. 1998, p. 10. (3) OJ L 317, 6. 11. 1981, p. 1. (4) OJ L 214, 24. 8. 1993, p. 31. ANNEX A. Annex I to Regulation (EEC) No 2377/90 is amended as follows: 3. Agents acting on the nervous system 3.1. Agents acting on the central nervous system 3.1.1. Butyrophenone tranquillisers Pharmacologically active substance(s) Marker residue Animal species MRLs Target tissues Other provisions Azaperone Sum of azaperone and azaperol Porcine 100 Ã ¼g/kg Muscle 100 Ã ¼g/kg Skin and fat 100 Ã ¼g/kg Liver 100 Ã ¼g/kg Kidney B. Annex II to Regulation (EEC) No 2377/90 is amended as follows: 2. Organic compounds Pharmacologically active substance(s) Animal species Other provisions Butylscopolaminium bromide All food producing species Matricariae flos All food producing species Melissae folium All food producing species Millefolii herba All food producing species Quercus cortex All food producing species Rosmarini folium All food producing species Salviae folium All food producing species Sambuci flos All food producing species Tiliae flos All food producing species Urticae herba All food producing species C. Annex III to Regulation (EEC) No 2377/90 is amended as follows: 2. Antiparastitic agents 2.2. Agents acting against ectoparasites 2.2.3. Pyretrin and pyrethroids Pharmacologically active substance(s) Marker residue Animal species MRLs Target tissues Other provisions Cyfluthrin Cyfluthrin Bovine 10 Ã ¼g/kg Muscle Provisional MRLs expire on 1.1. 2001 50 Ã ¼g/kg Fat 10 Ã ¼g/kg Liver 10 Ã ¼g/kg Kidney 20 Ã ¼g/kg Milk Further provisions in Council Directive 94/29/EC are to be observed